EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsHuttig Building Products, Inc.: We consent to the incorporation by reference in the Registration Statements Nos. 333-92495, 333-75610, 333-131090, 333-145151, 333-164518, and 333-179596 on Form S-8 of Huttig Building Products, Inc. (the Company) of our report dated March2, 2017, with respect to the consolidated balance sheets of Huttig Building Products, Inc. and subsidiary as of December31, 2016 and 2015, and the related consolidated statements of income, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December 31, 2016, which report appears in the December 31, 2016 annual report on Form 10-K of the Company.
